EXHIBIT 10.21

LONG-TERM INCENTIVE PLAN
(Effective January 1, 2000)

SECTION 1. Purpose.

          The purpose of the Long-Term Incentive Plan (the "Plan") is to advance
the interest of Coca-Cola Enterprises Inc. (the "Company") by providing key
management and sales employees with incentive to assist the Company in meeting
and exceeding its business goals.

SECTION 2. Administration.

          The Plan shall be administered by a Compensation Committee (the
"Committee") appointed by the Board of Directors of the Company (the "Board")
from among its members and shall be comprised of not fewer than two members who
shall be "outside directors" within the meaning of Section 162(m) of the
Internal Revenue Code of 1986, as amended (the "Internal Revenue Code")), and
the regulations thereunder.

          The Committee may, subject to the provisions of the Plan, establish
such rules and regulations or take such action as it deems necessary or
advisable for the proper administration of the Plan. Each determination made or
action taken pursuant to the Plan, including interpretation of the Plan, shall
be final and conclusive for all purposes and upon all persons, including, but
not limited to, the Company, the Committee, the Board, officers, the affected
Participants (as defined in Section 3), and their respective successors in
interest.

          In addition to such other rights of indemnification as they have as
directors or as members of the Committee, the members of the Committee shall be
indemnified by the Company against reasonable expenses (including, but not
limited to, attorneys' fees) incurred in connection with the defense of any
action, suit or proceeding, or in connection with any appeal, to which they or
any of them may be a party by reason of any action taken or failure to act in
connection with the Plan, and against all amounts paid by them in settlement
thereof (provided such settlement is approved to the extent required by and in
the manner provided by the Certificate of Incorporation or Bylaws of the Company
relating to indemnification of directors) or paid by them in satisfaction of a
judgment in any such action, suit, or proceeding, except in relation to matters
as to which it shall be adjudged in such action, suit or proceeding that such
Committee member or members did not act in good faith and in a manner he, she or
they reasonably believed to be in or not opposed to the best interest of the
Company.

SECTION 3. Eligibility.

          Cash awards ("Awards") may be made under this Plan to persons who are
officers and managers of the Company and, as such positions are defined by the
Compensation Committee, senior staff of the Company and its Subsidiaries

("Participants"). "Subsidiary" shall mean any corporation or other business
organization in which the Company owns, directly or indirectly, 20% or more of
the voting stock or capital during a Performance Period.

SECTION 4. Performance Goal Criteria.

          Awards made under the Plan shall be paid solely on account of the
attainment of specified increases in the Company's return on invested capital
("ROIC") over the period of three consecutive calendar years (the "Performance
Period") beginning on January 1 of any year the Compensation Committee
designates as the beginning of a Performance Period for which an Award shall be
made. The Committee shall preestablish the specific ROIC targets for each
Performance Period in accordance with Section 162(m) of the Internal Revenue
Code and regulations thereunder. For the purposes of the Plan, ROIC is
determined in the same manner as set forth in the Company's audited financial
statements for each year of the performance Period, normalized for acquisitions,
divestitures and other significant financial events.

SECTION 5. Calculation of the Award.

          The Committee shall establish Award levels, described as percentages
by which a Participant's Average Annual Base Salary shall be multiplied, to
determine the amount of an Award payable upon the attainment of specified
increases in the Company's ROIC. "Average Annual Base Salary" means the average
of the base salary in effect on the last day of each year of the three-year
Performance Period for which an Award is made. Notwithstanding the preceding,
the Average Annual Base Salary used to calculate an Award paid to a Participant
(under this Section 5 or Section 6) may not exceed such Participant's annual
base salary on the first day of the Performance Period for which the Award is
being paid, increased by 33 1/3%. No Award under the Plan shall exceed 160% of a
Participant's Average Annual Base Salary.

SECTION 6. Prorated Awards.

          (i) If, after the commencement of a Performance Period, an employee is
hired or promoted into a position eligible for participation in the Plan
("Eligible Position"), the employee shall be eligible to receive a prorated
Award for the period during which the Participant was employed in an Eligible
Position. To calculate the Average Annual Base Salary for a prorated Award, each
year's annual base salary shall be prorated based on the period in which the
employee was employed in the Eligible Position.

          (ii) If, within a Performance Period, a Participant is transferred
from one Eligible Position to another Eligible Position, the Participant's Award
shall be prorated for the period of time the Participant was employed within
each such position. The base salary in effect on the last day of each year shall
be included in the calculation of the Participant's Average Annual Base Salary.

          (iii) If, within a Performance Period, a Participant transfers from an
Eligible Position to a position ineligible for participation under the Plan, a
prorated Award shall be paid to such Participant for the period of time the
Participant was employed within the Eligible Position. The Participant's annual
base salary in effect on the last day of the Participant's employment in the
Eligible Position shall be included in the calculation of the Participant's
Average Annual Base Salary.

          (iv) Prorated Awards under this Section 6 shall not be paid to a
Participant whose employment is terminated prior to the last day of the
Performance Period unless the reason for such termination was the Participant's
death, disability, or retirement (as defined in Section 6). A prorated Award
paid to a Participant whose employment is terminated on account of death or
disability shall be calculated based on the increase in ROIC as of December 31st
of the year preceding the Participant's termination and shall be paid in the
year following such Participant's termination of employment. A prorated Award
paid to a Participant whose employment is terminated on account of retirement
shall be paid in the year following the end of the Performance Period for which
the Award is made, and subject to the Committee's discretion described in
Section 7, shall be calculated on the basis of the increase in ROIC through the
end of the Performance Period. To determine the Average Annual Base Salary to be
used in calculating a prorated Award under this Section 6(iv), each year's base
salary shall be prorated for the period in which the Participant was employed in
an Eligible Position during the Performance Period.

          (v) For purposes of this Section 6:

          (a) "Retirement" means a Participant's voluntary termination of
employment on a date which is on or after the earliest date on which such
Participant would be eligible for an immediately payable benefit pursuant to the
terms of the defined benefit pension plan sponsored by the Company or a
Subsidiary in which the Participant participates. If the Participant does not
participate in such a plan, the date shall be determined as if the Participant
participated in the Company's defined benefit plan covering the majority of its
non-bargaining employees in the United States.

          (b) "Disability" shall be determined according to the definition of
"total and permanent disability," in effect at the time of the determination, in
the defined benefit plan sponsored by the Company or a Subsidiary in which the
Participant participates. If the Participant does not participate in such a plan
or such plan does not define "disability," "disability" shall mean the
Participant's inability, by reason of a medically determinable physical or
mental impairment, to engage in any substantial gainful activity, which
condition, in the opinion of a physician approved of by the Committee, is
expected to have a duration of not less than one year.

           (c) "Prorated" means the determination of the amount of an Award for
partial participation in a particular Eligible Position, which amount is
determined according to the nearest number of whole months in which the
Participant was employed in the relevant Eligible Position(s) during the
Performance Period for which the Award is made.

          (d) A Participant's employment with the Company or any Subsidiary will
be deemed not to be a termination of employment if the Participant's reason for
termination is due to immediate employment with any other Subsidiary or any
Related Company; however, in such event, the Participant's Award shall be
subject to proration as if the Participant transferred to a position within the
Company that is ineligible for participation in the Plan. The term "Related
Company" shall include The Coca-Cola Company or any corporation or business
entity in which The Coca-Cola Company owns, directly or indirectly, 20% or more
of the voting stock or capital if (i) such company is a party to an active
reciprocity agreement with the Company and (ii) the Company has assented to the
Participant's subsequent employment.




 

SECTION 7. Discretion of the Compensation Committee.

          All Awards shall be made solely on the basis of the performance goals
set forth by the Committee pursuant to Section 4 and only in accordance with the
standards set forth in Section 5. The Committee shall have no authority to
increase the amount of an Award payable to a Participant that would otherwise be
due upon the attainment of the performance goal. The Committee shall, however,
have the authority to reduce or eliminate any Award under the Plan.

SECTION 8. Committee Certification.

          Prior to payment of an Award, the Committee shall certify in writing
that the performance targets described in Section 4 have, in fact, been
satisfied.

SECTION 9. Amendments, Modification and Termination of the Plan.

          The Board or the Committee may terminate the Plan in whole or in part,
may suspend the Plan in whole or in part from time to time, and may amend the
Plan from time to time to correct any defect or supply any omission or reconcile
any inconsistency in the Plan or in the Awards made thereunder that does not
constitute the modification of a material term of the Plan. Such action may be
taken without the approval of the share owners of the Company unless the
Committee determines that the approval of share owners would not be necessary to
retain the benefits of Section 162(m) of the Internal Revenue Code.

SECTION 10. Governing Law.

          The Plan and all determinations made and actions taken pursuant
thereto shall be governed by the laws of the State of Georgia and construed in
accordance therewith.